IN THE
                          TENTH COURT OF APPEALS

                                   No. 10-12-00232-CV

                             EX PARTE STEVEN SISK


                           From the 413th District Court
                              Johnson County, Texas
                            Trial Court No. D201205399


                           MEMORANDUM OPINION

       Relator, Steven Sisk, presented for filing a Petition for Writ of Habeas Corpus

and an Emergency Motion for Temporary Relief requesting that we order relator’s

release from jail pursuant to the trial court’s contempt order. The next day, the trial

court ordered relator’s release.

       By letter dated July 11, 2012, the Clerk of this Court notified the parties to this

proceeding that in light of the trial court’s order immediately releasing relator from

custody, it appeared the issues raised in relator’s Petition for Writ of Habeas Corpus

were moot. In that same letter, a response was requested from any party, within seven

days from the date of the letter, should a party consider the issues in the Petition to not

be resolved and made moot by the trial court’s order. More than seven days have

passed and no response has been received.
        Relator’s Petition and Emergency Motion are dismissed as moot.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Motion dismissed
Opinion delivered and filed August 2, 2012
[OT06]




Ex parte Sisk                                                            Page 2